Appeal from a judgment of the County Court of Franklin County, rendered February 27, 1976, convicting defendant, upon his pleas of guilty, of the crimes of burglary in the third degree, grand larceny in the third degree, and petit larceny, and sentencing him to concurrent indeterminate terms of imprisonment not to exceed three years. Defendant’s sole contention on this appeal is that the sentences are harsh and excessive. We do not agree. Sentencing rests within the sound discretion of the trial court and, absent extraordinary circumstances, should not be disturbed (People v Keep, 54 AD2d 594; People v Caputo, 13 ÁD2d 861). Here, the sentence to an indeterminate term not to exceed three years, less than half the potential maximum, cannot be said to constitute an abuse of discretion (People v Dittmar, 41 AD2d 788). Moreover, in view of the defendant’s past involvement with the law, as revealed in the presentence report, and his violation of probation, it is clear that the trial court did not abuse its discretion by imposing a sentence upon him that exceeds the sentence imposed on his codefendants. Judgment affirmed. Koreman, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.